DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 19 is objected to because of the following informalities:  the limitation “ further comprising at least one of the following features: a BETMICRO in the range from 0 to 650 m2/g a skeletal density in the range from 1.8 to 2.3 g/cm3; a d50 for primary particle diameter in the range from 300 nm to 100 μm; a mean pore size above 40 nm; a modal pore size above 40 nm;
a ratio of modal pore size to mean pore size in the range from 0.2 to 1.1; a particle diameter d90 below 7 μm; less than 25 ppm impurities other than carbon; and an iron content less than 25 ppm” is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as“ further comprising at least one of the following features: a BETMICRO in the range from 0 to 650 m2/g a skeletal density in the range from 1.8 to 2.3 g/cm3; a d50 for primary particle diameter in the range from 300 nm to 100 μm; a mean pore size above 40 nm; a modal pore size above 40 nm; a ratio of modal pore size to mean pore size in the range from 0.2 to 1.1; a particle diameter d90 below 7 μm; less than 25 ppm impurities other than carbon; or an iron content less than 25 ppm”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 18 and 19-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 18 recites the limitation "a total pore volume in the range from 0.4 to 2.8 cm3/g for pores having a diameter in the range from 10 nm to 10,000 nm; a BETTOTAL in the range from 10 to 1000 m2/g; a conductivity greater than 2 S/cm; and a pore diameter distribution with a mode in the range from 50 to 280 nm" in lines 2-6.  There are insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a total pore volume in a range from 0.4 to 2.8 cm3/g for pores having a diameter in a range from 10 nm to 10,000 nm; a BETTOTAL in a range from 10 to 1000 m2/g; a conductivity greater than 2 S/cm; and a pore diameter distribution with a mode in a range from 50 to 280 nm".
6.	Claims 19-37 are rejected as depending from claim 18.
7.	Claim 19 recites the limitation "a BETMICRO in the range from 0 to 650 m2/g; a skeletal density in the range from 1.8 to 2.3 g/cm3; a d50 for primary particle diameter in the range from 300 nm to 100 μm; a mean pore size above 40 nm; a modal pore size above 40 nm; a ratio of modal pore size to mean pore size in the range from 0.2 to 1.1;" in lines 3-8.  There are insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a BETMICRO in a range from 0 to 650 m2/g; a skeletal density in a range from 1.8 to 2.3 g/cm3; a d50 for primary particle diameter in a range from 300 nm to 100 μm; a mean pore size above 40 nm; a modal pore size above 40 nm; a ratio of modal pore size to mean pore size in a range from 0.2 to 1.1;".
8.	Claim 25 recites the limitation "the ion transport" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as " ion transport".
9.	Claim 26 recites the limitation "the power density" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "a power density".
10.	Claim 27 recites the limitation "the energy density" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "an energy density".
11.	Claim 28 recites the limitation "the drying time" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a drying time".
12.	Claim 29 recites the limitation "the electrolyte filling" in line 2.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "an electrolyte filling".
13.	Claim 30 recites the limitation "the low-temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a low-temperature".
14.	Claim 31 recites the limitation "the cycle life and/or the water transport" in line 2.  There are insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a cycle life and/or  water transport".
15.	Claim 32 recites the limitation "the energy density" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "an energy density".
16.	Claim 33 recites the limitation "the power density" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "a power density".
17.	Claim 34 recites the limitation "the cycle life and/or the deep-discharge" in line 2.  There are insufficient antecedent bases for these limitations in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a cycle life and/or a deep-discharge"
18.	Claim 35 recites the limitation "the dynamic charge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a dynamic charge".
Claim Rejections - 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
20.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
21.	Claims 18-33, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0110719).
Regarding claim 18, Wang discloses a porous carbon material (porous carbon nanotube microsphere material, abstract) comprising: a total pore volume in a range from 0.1 to 2.1 cm3/g for pores having a diameter in a range from 1 to 160 nm (Example 1, Fig. 2b) which overlaps the claim range of 0.4 to 2.8 cm3/g for pores having a diameter in a range from 10 nm to 10,000 nm, thus reading on the limitation; a BETTOTAL of 294 m2/g (Example 1) which is within  a range from 10 to 1000 m2/g; a conductivity greater than 1000 S/m (~10 S/cm, Example 1) which overlaps the claim range of greater than   2 S/cm; and a pore diameter distribution with a mode in a range from 1 to 180 nm (Example 1) which overlaps the claim range from 50 to 280 nm.
Wang is explicitly silent to the claimed ranges however, “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 19, Wang discloses all of the claim limitations as set forth above. Wang further discloses further comprising at least one of the following features: a d50 for primary particle diameter in a range from 1 µm to 100 µm ([0009]) which is within the claim range from 300 nm to 100 μm; a mean pore size of 10 nm to 50 nm ([0021]) which overlaps the claim range above 40 nm; or a modal pore size of 1 to 50 nm ([0058]) which overlaps the claim range above 40 nm; thus reading on the limitation.
Wang is explicitly silent to the claimed ranges however, “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 20, Wang discloses all of the claim limitations as set forth above. Wang further discloses  further comprising at least a mean pore size of 10 nm to 50 nm ([0021]) which overlaps the claim range above 40 nm and a modal pore size of 1 to 50 nm ([0058]) which overlaps the claim range above 40 nm, thus reading on the limitation.
Wang is explicitly silent to the claimed ranges however, “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.

Regarding claim 21, Wang discloses all of the claim limitations as set forth above. Wang further discloses  a device comprising the porous carbon material according to claim 18([0075]).
Regarding claim 22, Wang discloses all of the claim limitations as set forth above. Wang further discloses a device comprising the porous carbon material according to claim 19([0075]).
Regarding claim 23, Wang disclose all of the claim limitations as set forth above. Wang further discloses a device comprising the porous carbon material according to claim 20([0075]).
Regarding claim 24, Wang discloses all of the claim limitations as set forth above. Wang further discloses a process of using the porous carbon material according to claim 18 for improving the properties of an electrical device([0003], [0030], [0074]), wherein the electrical device is selected from the group consisting of an electrochemical cell, a capacitor, an electrode, and a fuel cell([0075]).
Regarding claim 25, Wang discloses all of the claim limitations as set forth above. Wang further discloses  ion transport of the electrical device is improved([0111]-[0113], [0114]-[0116]).
Regarding claim 26, Wang discloses all of the claim limitations as set forth above. Wang further discloses   the electrical device is a lithium ion battery having electrodes([0135]-[0137]), and a power density of the lithium ion battery is improved by enhancing the ion diffusivity in the electrodes([0136]-[0137]).
Regarding claim 27, Wang discloses all of the claim limitations as set forth above. Wang further discloses  the electrical device is a lithium ion battery having an electrode with a thickness([0135]-[0137]), and an energy density of the lithium ion battery is improved by increasing the electrode thickness([0136]-[0137]).
Regarding claim 28, Wang discloses all of the claim limitations as set forth above. Wang further discloses  the electrical device is a lithium ion battery having electrodes, and the process reduces a drying time of the electrodes([0130]-[0137]).
Regarding claim 29, Wang discloses all of the claim limitations as set forth above. Wang further discloses the electrical device is a lithium ion battery having electrodes filled with electrolyte, and the process reduces an electrolyte filling time of the electrodes([0130]-[0137]).
Regarding claim 30, Wang discloses all of the claim limitations as set forth above. Wang further discloses the electrical device is a lithium ion battery having electrodes filled with electrolyte, and the process improves a low-temperature conductivity of the electrolyte([0130]-[0137]).
Regarding claim 31, Wang discloses all of the claim limitations as set forth above. Wang further discloses  the electrical device is a fuel cell, and the process improves a cycle life and/or  water transport in the fuel cell([0075]).
Regarding claim 32, Wang discloses all of the claim limitations as set forth above. Wang further discloses the electrical device is an electrical capacitor having an electrode with a thickness, and an energy density of the electrical capacitor is improved by increasing the electrode thickness([0114]-[0116]).
Regarding claim 33, Wang discloses all of the claim limitations as set forth above. Wang further discloses  the electrical device is an electrical capacitor having electrodes, and a power density of the electrical capacitor is improved by enhancing the ion diffusivity in the electrodes([0114]-[0116]).
Regarding claim 36, Wang discloses all of the claim limitations as set forth above. Wang further discloses a process of using the porous carbon material according to claim 19 for improving the properties of an electrical device([0003], [0030], [0074]), wherein the electrical device is selected from the group consisting of an electrochemical cell, a capacitor, an electrode, and a fuel cell([0075]).
Regarding claim 37, Wang discloses all of the claim limitations as set forth above. Wang further discloses  a process of using the porous carbon material according to claim 20 for improving the properties of an electrical device([0003], [0030], [0074]), wherein the electrical device is selected from the group consisting of an electrochemical cell, a capacitor, an electrode, and a fuel cell([0075]).
22.	Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0110719) as applied to claims 18 and 24 above in view of Hoshiba (US 2011/0177392). 
Regarding claim 34, Wang discloses all of the claim limitations as set forth above. Wang discloses porous carbon nanotube microspheres may be used in the preparation of batteries, supercapacitors, etc., for example, lithium-sulfur battery electrodes, supercapacitor electrodes, or fuel cell electrodes([0075]) but does not explicitly disclose the electrical device is a lead acid battery, and the process improves a cycle life and/or a deep-discharge capacity in the lead acid battery.
Hoshiba teaches lead acid battery electrode (title).  Hoshiba teaches lead acid battery electrode comprising the electrode active material layer including the lead containing material as the electrode active material (hereinafter it may be referred as “lead active material layer”), the electrode active material layer including the porous carbon material as the electrode active material (hereinafter it may be referred as “porous carbon active material layer”), and the current collector ([0011]).  Hoshiba teaches by using the lead acid battery electrode having the thickness of the porous carbon active material layer within said range, the output characteristic after the charge-discharge characteristic of the lead acid battery using this electrode can be made larger([0030]).
It would have been obvious to one of ordinary skill in the art to have as the electrical device in Wang, a lead acid battery as taught by Hoshiba in order to  provide the output characteristic after the charge-discharge characteristic of the lead acid battery using this electrode can be made larger.
Regarding claim 35, Wang discloses all of the claim limitations as set forth above. Wang discloses porous carbon nanotube microspheres may be used in the preparation of batteries, supercapacitors, etc., for example, lithium-sulfur battery electrodes, supercapacitor electrodes, or fuel cell electrodes([0075]) but does not explicitly disclose the electrical device is a lead acid battery, and the process improves a dynamic charge acceptance in the lead acid battery.
Hoshiba teaches lead acid battery electrode (title).  Hoshiba teaches lead acid battery electrode comprising the electrode active material layer including the lead containing material as the electrode active material (hereinafter it may be referred as “lead active material layer”), the electrode active material layer including the porous carbon material as the electrode active material (hereinafter it may be referred as “porous carbon active material layer”), and the current collector ([0011]).  Hoshiba teaches by using the lead acid battery electrode having the thickness of the porous carbon active material layer within said range, the output characteristic after the charge-discharge characteristic of the lead acid battery using this electrode can be made larger([0030]).
It would have been obvious to one of ordinary skill in the art to have as the electrical device in Wang, a lead acid battery as taught by Hoshiba in order to  provide the output characteristic after the charge-discharge characteristic of the lead acid battery using this electrode can be made larger.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724